             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

FRANK H. LARSON                              §
Plaintiff                                    §
                                             §      CIVIL ACTION NO. 5:21-CV-00587
v.                                           §
                                             §
GREAT LAKES INSURANCE SE AND                 §
CERTAIN UNDERWRITERS AT                      §
LLOYD’S, LONDON                              §
Defendants                                   §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW COMES Plaintiff FRANK H. LARSON (“Plaintiff”), complaining of GREAT

LAKES INSURANCE SE (“GLISE”) and CERTAIN UNDERWRITERS AT LLOYD’S,

LONDON (“Lloyds”) (collectively, “Defendants” or “Great Lakes”), and for such cause of action

respectfully shows unto the Court and Jury as follows:

                                           II. PARTIES

       Plaintiff, FRANK H. LARSON, is a resident of Val Verde County, Texas.

       Defendant, GREAT LAKES INSURANCE SE, is an alien corporation (Societas Europea)

incorporated in Germany and engaged in the business of insurance in this state. Defendant has

previously agreed that it may be served with process by serving its agent, Mendes and Mount, by

certified mail, return receipt requested, at 750 Seventh Avenue, New York, NY 10019-6829.

Plaintiff requests service at this time.

       Defendant, CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, is an alien surplus

lines insurance company engaged in the business of insurance in this state. Defendant has

previously agreed that it may be served with process by serving its agent, Mendes and Mount, by




Plaintiff’s Original Petition                                                                1
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 2 of 19




certified mail, return receipt requested, at 750 Seventh Avenue, New York, NY 10019-6829.

Plaintiff requests service at this time.

                        III. AGENCY AND RESPONDEAT SUPERIOR

       Whenever in this petition it is alleged that Defendants did any act or thing, it is meant that

Defendants themselves or their agents, officers, servants, employees, or representatives did such a

thing. It was also done with the full authorization or ratification of Defendants or done in the

normal routine, course and scope of the agency or employment of Defendants or their agents,

officers, servants, employees, or representatives.

                                IV. JURISDICTION AND VENUE

       The court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(3) because the suit is

between citizens of different states, a subject of a foreign state is an additional party, and the

amount in controversy exceeds $75,000, excluding interest and costs. See below, IV. Facts O.

       Venue is proper in this district under 28 U.S.C. §1391(a)(2) & §1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in this district and the

property at issue is situated in this district. See below, IV. Facts A-B.

                                 V. CONDITIONS PRECEDENT

       All conditions precedent to recovery have been performed, waived, or have occurred.

                                             VI. FACTS

A.      Plaintiff is the owner of a Texas Commercial Policy No. GK19390628845, issued by

        Defendants (the “Policy”). The Policy provides coverage for damage caused by covered

        perils including hail damage, wind damage, and water intrusion damage as a result of storm-

        created openings or separations.




Plaintiff’s Original Petition                                                                        2
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 3 of 19




B.     Plaintiff owns the insured property, which is specifically located at 12 Finegan, Del Rio, TX

       78840 (the “Property”). The Property is a 12,200 square foot, single-story commercial

       warehouse and office building. Building is constructed of metal frame, metal roof, and metal

       exterior upon a concrete foundation. The Property is comprised of single commercial

       warehouse building with interior offices, open work area, loading docks, covered loading

       doors, and covered patio; configured as shown below.




C.     Defendants, or their agents, sold the Policy, insuring the Property, to Plaintiff.

D.     At the time of issuance, and in correspondence regarding the Policy, Great Lakes represented

       to Plaintiff that the Policy provided coverage to pay the full value of any loss and damage to

       the Property caused by covered perils, which includes hail and wind among other types of




Plaintiff’s Original Petition                                                                      3
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 4 of 19




       covered perils. Plaintiff relied on such representations to purchase the Policy, continue to pay

       premiums to keep the Policy in effect, and to submit an insurance claim for loss and damage

       to the Property caused by covered perils, including loss and damage caused by hail, wind, and

       water intrusion. However, Plaintiff relied on such representations to his detriment because

       Defendants ultimately refused to pay the full value of loss and damage to the Property caused

       by covered perils, including loss and damage caused by hail, wind, and water intrusion.

E.     On or about April 11th, 2020, Plaintiff experienced a hailstorm that damaged the Property. In

       its track, the storm left behind widespread damage to the Property caused by covered perils,

       including but not limited to (1) hail and wind damage to all roofs of the building, including

       damaged metal roof panels, vent caps, appurtenances, gutters, and downspouts; (2) hail

       damage to the exterior metal paneling of the building; (3) and hail damage to A/C unit.

F.     Plaintiff timely submitted an insurance claim to Great Lakes for all covered damage caused

       by the storm, and Great Lakes assigned claim number MDC 50293 to Plaintiff’s insurance

       claim. Defendants assigned an adjuster, Preston Baylor of The Littleton Group, to adjust

       Plaintiff’s claim. Adjuster was an agent and representative of Great Lakes in regard to

       Plaintiff’s insurance claim. Mr. Baylor also acted as an insurance adjuster engaged in the

       business of insurance by investigating, processing, evaluating, approving, and denying, in

       whole or in part, Plaintiff’s insurance claim.

G.     The adjuster, Preston Baylor, on behalf of Defendants, inspected Plaintiff’s Property after

       the storm. During the inspection, the adjuster, on behalf of Defendants, was tasked with the

       responsibility of conducting a thorough and reasonable investigation of Plaintiff’s claim,

       including determining the cause of and then quantifying the damages done to Plaintiff’s

       business. During the inspection, the adjuster found significant hail damage to all roofs of




Plaintiff’s Original Petition                                                                        4
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 5 of 19




       the building, including hail damage creating deformations and gaps to the seams of metal

       roof panels in several areas of the roofs. See examples from adjuster’s inspection report

       below. Additionally, the adjuster found other storm created damage to the exterior of the

       building including but not limited to hail damage to the roof’s vent caps, hail damage to

       gutters and downspouts, and hail damage to the exterior metal siding of the building. See

       examples from adjuster’s inspection report below.




Plaintiff’s Original Petition                                                                      5
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 6 of 19




H.     Despite finding extensive covered storm damage to Plaintiff’s Property, the adjuster, on behalf

       of Defendants, prepared a repair estimate that vastly under-scoped the actual covered damages

       to the business. Based upon the adjuster’s estimate, Great Lakes determined that no payment

       was due on Plaintiff’s claim. Thus, Defendants demonstrated they did not conduct a thorough

       investigation of the claim.

I.     Defendants failed to fairly evaluate and adjust Plaintiff’s claim as they are obligated to do

       under the Policy and Texas law. For example, despite finding storm damage to several areas

       of the building exterior depicted above and which were covered under the Policy, adjuster

       accepted coverage and estimated for repair of only one section of the building’s rain gutters.

       See excerpt of adjuster’s inspection report below. By failing to properly investigate the claim

       and wrongfully denying full coverage to Plaintiff, Defendants engaged in unfair insurance and

       settlement practices prohibited under Texas law.




Plaintiff’s Original Petition                                                                       6
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 7 of 19




J.     When inspecting the Property on April 20th, 2020, the adjuster was tasked with the

       responsibility of conducting a thorough and reasonable investigation of Plaintiff’s insurance

       claim, including determining the cause of and then quantifying the damage done to the Error!

       Reference source not found.. However, adjuster spent less than one hour inspecting the

       Property. Due to the large size of the Property’s roofs, siding, and interior, a thorough

       inspection of the Property could not reasonably have been accomplished within one hour.

       Great Lakes’ adjuster conducted a substandard inspection and made an erroneous

       determination that overlooked, disregarded, and misrepresented the actual covered damages

       to the Error! Reference source not found. caused by the storm. As a result, the adjuster’s

       inspection, determination, and adjustment of the insurance claim did not allow for any funds

       to cover repairs or replacements to restore Plaintiff’s Property as provided for under the

       Policy.

K.     In part, to help avoid paying for covered damage to the Property, Great Lakes retained the

       services of an engineering firm known to reach conclusions favorable to insurance companies.

       The engineering firm was also biased towards finding no covered damage given the

       directions, observations, and conclusions provided by Great Lakes. Under Great Lakes’

       direction, the engineering firm spent little time inspecting the Property overall, gave cursory

       attention to the exteriors and interiors of the Property, and limited his investigation primarily

       to the roofs of the Property. To inspect the roofs, the engineering firm only visually checked

       for storm damage within a few sample test areas that were not representative of the roofs.

       Although they noticed and acknowledged evidence of hail and wind damage to the roofs, the

       engineering firm did not conduct any testing that would have enabled them to identify the

       extent of the hail and wind damage that substantially compromised the integrity of the roofs




Plaintiff’s Original Petition                                                                         7
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 8 of 19




       or the storm-created openings and separations through which the compromised the roof’s

       ability to perform its intended function, and which their limited visual inspection failed to

       identify. Great Lake’s own engineer’s report included (1) reports of 2.5-inch to 3-inch hail

       strikes within one-half mile of the Property on the date of loss, (2) widespread indentations

       found which measured up to 2.5 inches in diameter, (2) larger indentations and deformations

       found in panel joints and ridges, and stated that (3) indentations to metal roof panels that can

       hold water constitutes “functional damage”. Despite evidence included in their own report

       and without any basis or explanation, Great Lakes’ engineer cursorily concluded that the roofs

       of Plaintiff’s Property did not sustain any “functional damage”.

L.     Defendants failed to perform their contractual duty to adequately compensate Plaintiff under

       the terms of the Policy. Specifically, Defendants failed and refused to properly pay proceeds

       of the Policy, although due demands were made for proceeds to be paid in amounts sufficient

       to cover the damaged property and all conditions precedent to recovery upon the Policy had

       been carried out and accomplished by Plaintiff. Defendants’ conduct constitutes a breach of

       the insurance contract.

M.     Despite finding widespread hail and wind damage to Plaintiff’s Property, adjuster did not

       prepare an estimate of the costs for repair or replacement damage to the Property, except for

       a portion of the building’s metal rain gutter. Instead, adjuster considered the damage he

       observed as something he could contend resulted from causes excluded under the Policy.

       Defendants misrepresented to Plaintiff that the damage to the Property was not covered under

       the Policy, even though the damages were caused by covered perils. For example, Defendant’s

       denied coverage for hail damage to the metal roof, despite the fact that they found storm

       created dents, deformities, and gaps to numerous seams of the buildings roofing panels.




Plaintiff’s Original Petition                                                                        8
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 9 of 19




       Defendants’ conduct constitutes a violation of the Unfair Settlement Practices section of the

       Texas Insurance Code. Tex. Ins. Code § 541.060(a)(1).

N.     As a result, adjuster failed to account for all of the covered damage by overlooking or

       disregarding, and thereby omitting from her adjustment of the insurance claim, all of the storm

       damage that was part of the covered loss—including hail damage to the roofs of the building;

       hail damage to the exterior appurtenances and siding of the building; and damage to the

       HVAC unit. Ultimately, to ostensibly effectuate a settlement of Plaintiff’s insurance claim,

       Great Lakes’ adjuster wrongfully determined and misrepresented that no payment was due on

       Plaintiff’s insurance claim. Thus, Great Lakes misrepresented material facts regarding lack of

       coverage for the omitted storm damages.

O.     Defendants’ repair/replace estimate under-scoped the covered damages and misrepresented

       the benefits under the Policy, which promised to pay the full amount of loss to the Plaintiff.

       Indeed, Plaintiff contracted with other industry professionals who determined that the actual

       cost to repair or replace the Property for all of the covered damage described above exceeds

       $240,000. Afterwards, Plaintiff contacted and attempted to work with Great Lakes to resolve

       Plaintiff’s insurance claim and to obtain payment for the full value of all the covered damage

       described above and having reduced the amount owed according to the Policy, such as the

       reduction for the Policy’s deductible (1%). However, Great Lakes refused to consider or

       accept any findings, information, or opinions from anyone other than those paid for by Great

       Lakes. Defendants’ conduct constitutes a violation of the Misrepresentation Regarding Policy

       or Insurer section Texas Insurance Code. Tex. Ins. Code § 541.051(1)(B).

P.     Defendants failed to make an attempt to settle Plaintiff’s claim in a fair manner, although they

       were aware of their liability to Plaintiff under the Policy. Eventually, on or about July 6th,




Plaintiff’s Original Petition                                                                        9
            Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 10 of 19




       2020, adjuster sent a letter to Plaintiff that denied coverage for all of the storm damages to the

       Property, excepting for a portion of the rain gutter. As intended, the very small portion of

       storm damage accounted for in adjuster’s estimate fell below Plaintiff’s deductible under the

       Policy. Therefore, Defendant concluded that no payment was due under Plaintiff’s insurance

       claim. Defendant’s conduct constitutes a violation of the Unfair Settlement Practices section

       of the Texas Insurance Code. Tex. Ins. Code § 541.060(a)(2)(A).

Q.     Defendants failed to explain to Plaintiff why full payment was not being made. Furthermore,

       Defendants did not communicate that future payments would be forthcoming to pay for the

       entire losses covered under the Policy, nor did Defendants provide any explanation for the

       failure to adequately settle Plaintiff’s claim. Defendants’ conduct constitutes a violation of the

       Unfair Settlement Practices section of the Texas Insurance Code. Tex. Ins. Code

       § 541.060(a)(3).

R.     Defendants failed to affirm or deny coverage of Plaintiff’s claim within a reasonable time.

       Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding

       the full and entire claim, in writing from Defendant. In fact, while Plaintiff initiated the claim

       on or about April 16th, 2020, it wasn’t until nearly 3 months later on or about July 6th, 2020,

       that Great Lakes’ adjuster finally sent a letter to Plaintiff notifying him of their determination.

       Defendant’s conduct constitutes a violation of the Unfair Settlement Practices section of the

       Texas Insurance Code. Tex. Ins. Code § 541.060(a)(4).

S.     Defendants refused to fully compensate Plaintiff, under the terms of the Policy, even though

       Defendants failed to conduct a reasonable investigation of the claim. Specifically,

       Defendants’ agents, their adjuster and engineer, performed an outcome-oriented investigation

       of Plaintiff’s claim, which resulted in a biased, unfair, and inequitable evaluation of Plaintiff’s




Plaintiff’s Original Petition                                                                          10
            Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 11 of 19




       losses to the Property. Defendants’ conduct constitutes a violation of the Unfair Settlement

       Practices section of the Texas Insurance Code. Tex. Ins. Code § 541.060(a)(7).

T.     Defendants failed to meet their obligations under the Texas Insurance Code regarding timely

       acknowledging Plaintiff’s claim, beginning an investigation of Plaintiff’s claim, and

       requesting all information reasonably necessary to investigate Plaintiff’s claim within the

       statutorily mandated deadlines. Defendants’ conduct constitutes a violation of the Prompt

       Payment of Claim subchapter of the Texas Insurance Code. Tex. Ins. Code § 542.055.

U.     Defendants failed to accept or deny Plaintiff’s full and entire claim within the statutory

       mandated deadlines of receiving all necessary information. Defendants’ conduct constitutes a

       violation of the Prompt Payment of Claim subchapter of the Texas Insurance Code. Tex. Ins.

       Code § 542.056.

V.     Defendants failed to meet their obligations under the Texas Insurance Code regarding

       payment of claims without delay. Specifically, Defendants have delayed full payment of

       Plaintiff’s claim longer than allowed, and to date, Plaintiff has not yet received full payment

       for Plaintiff’s claim. Defendants’ conduct constitutes a violation of the Prompt Payment of

       Claim subchapter of the Texas Insurance Code. Tex. Ins. Code § 542.058.

W.     From and after the time Plaintiff’s claim was presented to Great Lakes, the liability of

       Defendants to pay the full claim in accordance with the terms of the Policy was reasonably

       clear. However, Defendants have refused to pay Plaintiff in full, despite there being no basis

       whatsoever on which a reasonable insurance company would have relied to deny full

       payment. Defendants’ conduct constitutes a breach of the common law duty of good faith and

       fair dealing.




Plaintiff’s Original Petition                                                                      11
              Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 12 of 19




X.        As a result of Defendants’ wrongful acts and omissions, Plaintiff was forced to retain the

          professional services of the attorney and law firm who are representing Plaintiff with respect

          to these causes of action. To date, Defendants have failed to and refuses to pay Plaintiff for

          the proper repair or replacement of the Property.

Y.        Plaintiff’s experience is not an isolated case. The acts and omissions of Defendants committed

          in this case, or similar acts and omissions, occur with such frequency that they constitute a

          general business practice of Defendants with regard to handling this type of claim.

          Defendants’ entire process is unfairly designed to reach favorable outcomes for the company

          at the expense of the policyholder.

Z.        On or about April 28th, 2020, Defendants sent a letter to Plaintiff as notice of Defendant’s

          election to assume all liability of their agents as defined in Texas Insurance Code. Tex. Ins.

          Code § 542A.001(1), such as Great Lakes’ adjuster.

                                  VII. THEORIES OF LIABILITY

A. Cause of Action for Breach of Contract

          Plaintiff re-alleges and incorporates by reference all previous and subsequent paragraphs

herein.

          According to the Policy that Plaintiff purchased, Defendants have the duty to investigate

and pay Plaintiff’s policy benefits for claims made for covered damages, including additional

benefits under the Policy, resulting from the damages. As a result of these damages, which result

from covered perils under the Policy, Plaintiff’s business has been damaged.

          Defendants GLISE’s and Lloyds’ failure and refusal, as described above, to pay the adequate

compensation as they are obligated to do under the terms of the Policy in question and under the




Plaintiff’s Original Petition                                                                        12
              Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 13 of 19




laws of the State of Texas constitutes a breach of Great Lakes’ contract with Plaintiff. As a result

of this breach of contract, Plaintiff has suffered the damages that are described in this petition.

B. Cause of Action for Violation of Section 542

          Plaintiff re-alleges and incorporates by reference all previous and subsequent paragraphs

herein.

          Defendants’ acts, omissions, failures, and conduct that are described in this petition violate

Section 542 of the Texas Insurance Code. Defendants, and particularly GLISE, violated Section

542 by failing to timely acknowledge receipt of Plaintiff’s claim, investigate Plaintiff’s claim, or

request from Plaintiff all items, statements, and forms that they reasonably believed at that time

would be required from Plaintiff within the applicable statutory timeframes. See Tex. Ins. Code

§ 542.055. Defendants have also violated Section 542 by failing to timely provide sufficient written

notice of their acceptance or rejection of Plaintiff’s claim within the applicable statutory

timeframes. See Tex. Ins. Code § 542.056. Defendants have further violated Section 542 by failing

to pay the full value of Plaintiff’s claim within the applicable statutory timeframes. See Tex. Ins.

Code §§ 542.057–.058. Additionally, if it is determined Great Lakes owes Plaintiff any additional

monies on Plaintiff’s claim, then Defendants will have automatically violated Section 542 in this

case. See Tex. Ins. Code § 542.058.

C. DTPA Cause of Action

          Plaintiff re-alleges and incorporates by reference all previous and subsequent paragraphs

herein.

          Plaintiff incorporates all the allegations in this petition for this cause of action against

Defendants under the provisions of the DTPA. Plaintiff is a consumer of goods and services

provided by Defendants pursuant to the DTPA. Plaintiff has met all conditions precedent to




Plaintiff’s Original Petition                                                                         13
            Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 14 of 19




bringing this cause of action against Defendants GLISE and Lloyds. Specifically, Defendants’

violations of the DTPA include, without limitation, the following matters.

       By their acts, omissions, failures, and conduct that are described in this petition, Defendants

have violated Sections 17.46(b)(2), (5), (7), (12) and (19) of the DTPA. In this respect, Defendants’

violations include, without limitation:

       A.      (1) their unreasonable delays in the investigation, adjustment, and resolution of

               Plaintiff’s claim, (2) their failure to give Plaintiff the benefit of the doubt, and (3)

               their failure to pay for the proper repair or replacement of covered damages to

               Plaintiff’s business on which liability had become reasonably clear. This gives

               Plaintiff the right to recover under Section 17.46(b)(2) of the DTPA;

       B.      As described in this petition, Defendants represented to Plaintiff that their insurance

               policy and Defendants’ adjusting and investigative services had characteristics or

               benefits that they did not have, which gives Plaintiff the right to recover under

               Section 17.46(b)(5) of the DTPA;

       C.      As described in this petition, Defendants represented to Plaintiff that their insurance

               policy and Defendants’ adjusting and investigative services were of a particular

               standard, quality, or grade when they were of another in violation of Section

               17.46(b)(7) of the DTPA;

       D.      As described in this petition, Defendants represented to Plaintiff that their insurance

               policy and Defendants’ adjusting and investigative services conferred or involved

               rights, remedies, or obligations that they did not have, which gives Plaintiff the

               right to recover under Section 17.46(b)(12) of the DTPA;




Plaintiff’s Original Petition                                                                       14
               Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 15 of 19




          E.     Defendants have breached an express warranty that the damage caused by the

                 subject storm would be covered under the insurance policy. This breach entitles

                 Plaintiff to recover under Sections 17.46(b)(12) and (19) and 17.50(a)(2) of the

                 DTPA;

          F.     Defendants’ actions, as described in this petition, are unconscionable in that they

                 took advantage of Plaintiff’s lack of knowledge, ability, and experience to a grossly

                 unfair degree. Defendants’ unconscionable conduct gives Plaintiff the right to relief

                 under Section 17.50(a)(3) of the DTPA; and

          G.     Defendants’ conduct, acts, omissions, and failures, as described in this petition, are

                 unfair practices in the business of insurance in violation of Section 17.50(a)(4) of

                 the DTPA.

          All of the above-described acts, omissions, and failures of Defendants are a producing

cause of Plaintiff’s damages that are described in this petition. All of the above-described acts,

omissions, and failures of Defendants were done knowingly and intentionally as those terms are

used in the Texas Deceptive Trade Practices Act.

D. Cause of Action for Unfair Insurance Practices

          Plaintiff re-alleges and incorporates by reference all previous and subsequent paragraphs

herein.

          Plaintiff incorporates all the allegations in this petition for this cause of action against

Defendants GLISE and Lloyds under the Texas Insurance Code. Plaintiff has satisfied all conditions

precedent to bringing this cause of action. By its acts, omissions, failures, and conduct, Defendants

GLISE and Lloyds have engaged in unfair and deceptive acts or practices in the business of

insurance in violation of Section 541 of the Texas Insurance Code. Such violations include,




Plaintiff’s Original Petition                                                                       15
            Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 16 of 19




without limitation, all the conduct described in this petition plus Defendants’ unreasonable delays

in the investigation, adjustment, and resolution of Plaintiff’s claim and Defendants’ failure to pay

for the proper repair or replacement of covered damages to Plaintiff’s business on which liability

had become reasonably clear. They further include Defendants’ failure to give Plaintiff the benefit

of the doubt. Specifically, Defendants are guilty of the following unfair insurance practices:

       A.      Engaging in false, misleading, and deceptive acts or practices in the business of
               insurance in this case, see generally Tex. Ins. Code §§ 541.001 et seq.;
       B.      Engaging in unfair claim settlement practices, see Tex. Ins. Code § 541.060;

       C.      Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the

               coverage at issue, see Tex. Ins. Code § 541.060(a)(1);

       D.      Not attempting in good faith to effectuate a prompt, fair, and equitable settlement

               of a claim submitted in which liability has become reasonably clear, see Tex. Ins.

               Code § 541.060(a)(1), see Tex. Ins. Code § 541.060(a)(2);

       E.      Failing to affirm or deny coverage of Plaintiff’s claim within a reasonable time, see

               Tex. Ins. Code § 541.060(a)(4);

       F.      Refusing to pay Plaintiff’s claim without conducting a reasonable investigation

               with respect to the claim, see Tex. Ins. Code § 541.060(a)(7); and

       G.      Failing to provide promptly a reasonable explanation of the basis in the insurance

               policy in relation to the facts or applicable law for the denial of a claim or for the

               offer of a company’s settlement, see Tex. Ins. Code § 541.060(a)(3).

       Defendants GLISE and Lloyds have also breached the Texas Insurance Code when it

breached its duty of good faith and fair dealing. Defendants’ conduct as described herein has

resulted in Plaintiff’s damages that are described in this petition.




Plaintiff’s Original Petition                                                                     16
              Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 17 of 19




          All of the above-described acts, omissions, and failures of Defendants GLISE and Lloyds

were done knowingly as that term is used in the Texas Insurance Code.

E. Cause of Action for Breach of Duty of Good Faith and Fair Dealing

          Plaintiff re-alleges and incorporates by reference all previous and subsequent paragraphs

herein.

          Plaintiff incorporates all the allegations of the preceding paragraphs for this cause of action.

By its acts, omissions, failures, and conduct, Defendants GLISE and Lloyds have breached their

common law duty of good faith and fair dealing by failing to pay the proper amounts on Plaintiff’s

entire claim without any reasonable basis and by failing to conduct a reasonable investigation to

determine whether there was a reasonable basis for this denial. Defendants have also breached this

duty by unreasonably delaying payment of Plaintiff’s entire claim and by failing to settle Plaintiff’s

entire claim because Defendants knew or should have known that it was reasonably clear that the

claim was covered. These acts, omissions, failures, and conduct of Defendants are a proximate

cause of Plaintiff’s damages.

                                  VIII. WAIVER AND ESTOPPEL

          Defendants have waived and is estopped from asserting any coverage defenses, conditions,

exclusions, or exceptions to coverage not contained in any reservation of rights letter to Plaintiff.

                                     IX. REQUESTED RELIEF

   A. Damages

          The above-described acts, omissions, failures, and conduct of Defendants caused Plaintiff’s

damages, which include, without limitation, the cost to properly repair or replace the damages to

Plaintiff’s business and any investigative and engineering fees incurred in the claim. Plaintiff is

also entitled to recover consequential damages from Great Lakes’ breach of contract. Plaintiff is




Plaintiff’s Original Petition                                                                          17
            Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 18 of 19




also entitled to recover the amount of Plaintiff’s claim plus a percentage of per annum penalty on

that claim against Great Lakes as damages under Section 542 of the Texas Insurance Code, plus

prejudgment interest and attorneys’ fees. All the damages described in this petition are within the

jurisdictional limits of the Court.

    B. Additional Damages

        Defendants have also “knowingly” and “intentionally” committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. Because of

Defendants’ knowing and intentional misconduct, Plaintiff is entitled to additional damages as

authorized by Section 17.50(b)(1) of the DTPA. Plaintiff is further entitled to the additional

damages that are authorized by Section 541 of the Texas Insurance Code.

    C. Exemplary Damages

        Great Lakes’ breach of their duty of good faith and fair dealing owed to Plaintiff was done

intentionally, with a conscious indifference to the rights and welfare of Plaintiff, as defined in

Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by Defendants are

the type of conduct that the State of Texas protects its citizens against by the imposition of

exemplary damages. Therefore, Plaintiff seeks the recovery of exemplary damages in an amount

to be determined by the finder of fact that is sufficient to punish Defendants for their wrongful

conduct and to set an example to deter Defendants and others similarly situated from committing

similar acts in the future.

    D. Attorney’s Fees

        As a result of Defendants’ conduct that is described in this petition, Plaintiff has been forced

to retain the undersigned attorneys to prosecute this action and has agreed to pay reasonable

attorneys’ fees. Plaintiff is entitled to recover these attorneys’ fees under Chapter 38 of the Texas




Plaintiff’s Original Petition                                                                        18
             Case 5:21-cv-00587 Document 1 Filed 06/18/21 Page 19 of 19




Civil Practices and Remedies Code, Sections 541 and 542 of the Texas Insurance Code, and

Section 17.50 of the DTPA.

                                      XIV. JURY DEMAND

        Plaintiff respectfully demands a trial by jury.

                                           XV. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and that upon trial hereof, said Plaintiff have and recover such sums as

would reasonably and justly compensate Plaintiff in accordance with the rules of law and

procedure, both as to actual damages, consequential damages, treble damages under the Texas

Insurance Code and Texas Deceptive Trade Practices Act, and all punitive and exemplary damages

as may be found. In addition, Plaintiff requests the award of attorneys’ fees for the trial and any

appeal of this case, for all costs of court, for prejudgment and post-judgment interest as allowed

by law, and for any other and further relief, at law or in equity, to which Plaintiff may show himself

to be justly entitled.



                                               Respectfully submitted,

                                               WILL ALLAN LAW FIRM, PLLC
                                               13526 George Rd., Suite 200
                                               San Antonio, Texas 78230
                                               Telephone: (210) 742-9455
                                               Telecopier: (210) 742-4742
                                               serveall@willallanlaw.com


                                           By: ________________________________
                                              WILLIAM N. ALLAN, IV
                                              State Bar No. 24012204
                                              ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Petition                                                                      19
